Thomas S. Waldo
Olivia Glasscock
EARTHJUSTICE
325 Fourth Street
Juneau, AK 99801
T: 907.586.2751
E: twaldo@earthjustice.org
E: oglasscock@earthjustice.org

Attorneys for Plaintiffs Southeast Alaska Conservation Council; Alaska Rainforest
Defenders; Center for Biological Diversity; Sierra Club; Defenders of Wildlife; Alaska
Wilderness League; National Audubon Society; and Natural Resources Defense Council.

                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA

 SOUTHEAST ALASKA CONSERVATION                       )
 COUNCIL; ALASKA RAINFOREST                          )
 DEFENDERS; CENTER FOR BIOLOGICAL                    ) Case No. 1:19-cv-00006-SLG
 DIVERSITY; SIERRA CLUB; DEFENDERS OF                )
 WILDLIFE; ALASKA WILDERNESS LEAGUE;                 )
 NATIONAL AUDUBON SOCIETY; and                       )
 NATURAL RESOURCES DEFENSE COUNCIL,                  )
                                                     )
           Plaintiffs,                               )
                                                     )
                    v.                               )
                                                     )
 UNITED STATES FOREST SERVICE;                       )
 UNITED STATES DEPARTMENT OF                         )
 AGRICULTURE; DAVID SCHMID, in his                   )
 official capacity as United States Forest Service   )
 Region 10 Regional Forester; and EARL               )
 STEWART, in his official capacity as Forest         )
 Supervisor for the Tongass National Forest,         )
                                                     )
           Defendants.                               )

           APPLICATION FOR ATTORNEY’S FEES AND EXPENSES
                        UNDER 28 U.S.C. § 2412




        Case 1:19-cv-00006-SLG Document 60 Filed 11/23/20 Page 1 of 11
       Southeast Alaska Conservation Council, Alaska Rainforest Defenders, Center for

Biological Diversity, Defenders of Wildlife, and Alaska Wilderness League (Applicants)

apply for an award of attorney’s fees of $300,781.00 and expenses of $655.32 under

Local Rule 54.2 and the Equal Access to Justice Act, 28 U.S.C. § 2412(d) (EAJA).

       EAJA provides that in a civil action against the United States a court shall award

costs, fees, and expenses to eligible prevailing parties unless the court finds that the

position of the United States was substantially justified or that special circumstances

make an award unjust. 28 U.S.C. § 2412(a)(1); id. § 2412(d)(1)(A). Applicants qualify

for attorneys’ fees under EAJA because: (1) the motion is timely; (2) Applicants are the

prevailing parties; (3) Applicants are eligible under EAJA for recovering fees and costs;

and (4) no exception to EAJA applies. Applicants’ fee request is reasonable, because

their rates are reasonable and they only seek to recover for the hours necessarily

expended on the litigation. The expenses sought are those reasonably incurred in the

litigation.

I.     Applicants’ motion is timely.

       EAJA requires that a motion for attorneys’ fees and costs be filed “within thirty

days of final judgment in the action.” 28 U.S.C. § 2412(d)(1)(B). A “final judgment” is

one that is “not appealable.” Id. § (d)(2)(G). Defendants initially appealed this Court’s

judgment, Doc. 56, but filed a motion for voluntary dismissal on October 20, 2020. Mot.

to Voluntarily Dismiss Appeal, Se. Alaska Conservation Council v. U.S. Forest Serv.,



Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,                 1
Case No. 1:19-cv-00006-SLG


         Case 1:19-cv-00006-SLG Document 60 Filed 11/23/20 Page 2 of 11
No. 20-35738 (9th Cir. Oct. 20, 2020). The Ninth Circuit Court of Appeals entered an

Order dismissing the appeal on October 22, 2020, Order, id. (Oct. 22, 2020), rendering

the judgment no longer appealable. This application is filed within thirty days of that

order and is therefore timely.

II.    Applicants are prevailing parties.

       A prevailing party is one who achieves a “material alteration of the legal

relationship of the parties” that is “judicially sanctioned.” Carbonell v. INS, 429 F.3d

894, 898 (9th Cir. 2005) (quoting Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t of

Health & Human Res., 532 U.S. 598, 604-05 (2001)). Success “on any significant issue

in litigation which achieves some of the benefit the parties sought in bringing suit” is

sufficient. Hensley v. Eckerhart, 461 U.S. 424, 433 (1983) (quotation marks omitted).

       Applicants are prevailing parties because they prevailed on each of the three

claims they raised in their complaint, and the Court ordered all of the relief they sought.

III.   Applicants are eligible to receive an EAJA award.

       Each of the Applicants is eligible for an award of fees under EAJA. When the

complaint was filed, the groups had fewer than 500 full-time employees and were exempt

from taxation under § 501(c)(3) of the Internal Revenue Code. See 28 U.S.C.

§ 2412(d)(2)(B); Exs. 1-5 (Applicant declarations).

       Three of the Plaintiffs in this case—Sierra Club, National Audubon Society, and

Natural Resources Defense Council—are not eligible for an award under EAJA. They do



Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,                   2
Case No. 1:19-cv-00006-SLG


        Case 1:19-cv-00006-SLG Document 60 Filed 11/23/20 Page 3 of 11
not join this application, and Applicants do not seek recovery for any fees or costs

attributable exclusively to those Plaintiffs. See Ex. 6 at 4, ¶ 9 (Waldo declaration).

IV.    Defendants cannot meet their burden of showing that an exception to EAJA
       applies.

       Under EAJA, an award of fees to an eligible prevailing party is mandatory unless

“the position of the United States was substantially justified or . . . special circumstances

make an award unjust.” Abela v. Gustafson, 888 F.2d 1258, 1261 (9th Cir. 1989)

(quoting 28 U.S.C. § 2412(d)(1)(A)); id. at 1266 (describing the award as “mandatory”

when no exception applies). It is the government’s burden to show that one of these

exceptions applies. Ibrahim v. U.S. Dep’t of Homeland Security, 912 F.3d 1147, 1167

(9th Cir. 2019) (en banc).

       “Substantially justified” means that the government’s position “is one that ‘a

reasonable person could think it correct, that is, [that the position] has a reasonable basis

in law and fact.’” Id. (quoting Pierce v. Underwood, 487 U.S. 552, 565, 566 n.2 (1988)).

The court evaluates both the agency’s underlying conduct and that of its attorneys during

the litigation. Id. at 1168. “The test is an inclusive one; we consider whether the

government’s position ‘as a whole’ has ‘a reasonable basis in both law and fact.’” Id.

(quoting Gutierrez v. Barnhart, 274 F.3d 1255, 1259 (9th Cir. 2001)); see 28 U.S.C.

§ 2412(d)(2)(D). EAJA “favors treating a case as an inclusive whole, rather than as

atomized line-items.” Ibrahim, 912 F.3d at 1169 (quoting Commissioner, INS v. Jean,




Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,                     3
Case No. 1:19-cv-00006-SLG


        Case 1:19-cv-00006-SLG Document 60 Filed 11/23/20 Page 4 of 11
496 U.S. 154, 161-62 (1990)). It is not enough if some of the government’s arguments

“passed the straight face test.” Id. at 1171.

       Defendants cannot meet this burden. In the Prince of Wales timber sale project,

the Forest Service departed from its longstanding practice by failing to include site-

specific details or unit cards in the process required by the National Enviornmental Policy

Act (NEPA). That longstanding practice, though, was mandated by a Ninth Circuit case

directly on point—indeed from the same national forest. City of Tenakee Springs v.

Block, 778 F.2d 1402 (9th Cir. 1985). It was further mandated by the agency’s own

forest plan for the Tongass. See Doc. 40 at 40. The government’s principal defenses

were not ones that a reasonable person would find correct.

       The Forest Service’s argument that the Court should not follow City of Tenakee

Springs was that the Ninth Circuit in that case misstated the underlying facts in one

sentence. This Court dismissed that argument easily, noting that “regardless of that

statement’s factual accuracy, the Circuit’s reasoning is still binding precedent.” Doc. 40

at 22. The Forest Service never made an argument that City of Tenakee Springs should

be overruled, and the agency declined to pursue an appeal. When the government’s

position was “based on an erroneous conclusion of law,” it is an abuse of discretion for a

district court to find that the government was substantially justified. Mendenhall v.

National Transp. Safety Bd., 92 F.3d 871, 874 (9th Cir. 1996).




Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,                  4
Case No. 1:19-cv-00006-SLG


        Case 1:19-cv-00006-SLG Document 60 Filed 11/23/20 Page 5 of 11
       The Forest Service’s new position on the forest plan’s “unit card” requirement was

no better justified. In this Court, the Forest Service raised a different argument from

those advanced in the NEPA process below, asserting that the forest plan provision was

ambiguous. Doc. 40 at 41-42. This Court found “no ambiguity,” id. at 42, and found

further that the agency’s position was entitled to no deference since it was a post hoc

rationalization, departing from the rationales offered below and raised “only in its

briefing to this Court . . . .” Id. at 44. In these circumstances, the shifting positions were

not substantially justified. See Int’l Woodworkers, AFL-CIO, Local 3-98 v. Donovan,

792 F.2d 762, 765 (9th Cir. 1985) (“When the government acts inconsistently, and

subsequently loses a civil suit challenging its behavior, it should be obliged to make an

especially strong showing that its legal arguments were substantially justified in order to

avoid liability for fees under the EAJA.” (emphasis, internal quotation marks, and

citation omitted)).

       Applicants are unaware of any special circumstances that would make an award of

fees unjust. See 28 U.S.C. § 2412(d)(1)(A).

V.     Applicants’ fee request is reasonable.

       “The most useful starting point for determining the amount of a reasonable fee is

the number of hours reasonably expended on the litigation multiplied by a reasonable

hourly rate.” Hensley, 461 U.S. at 433. As explained below, Applicants seek fees only

for hours reasonably expended, at reasonable hourly rates. The hours requested and the



Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,                   5
Case No. 1:19-cv-00006-SLG


        Case 1:19-cv-00006-SLG Document 60 Filed 11/23/20 Page 6 of 11
hourly rates are explained in detail in the declaration of Thomas S. Waldo, attached as

Exhibit 6.

       A.     Some of Applicants’ attorneys are entitled to enhanced rates.

       EAJA establishes a maximum fee recovery rate of $125 per hour that is adjusted

upward for inflation to account for cost of living increases. See Sorenson v. Mink, 239

F.3d 1140, 1148 (9th Cir. 2001) (prescribing method for calculating cost of living

increases). The inflation-adjusted rates for the period of this litigation are $205.25 for

2019 and $206.77 for the first half of 2020. See Statutory Maximum Rates Under the

Equal Access to Justice Act,

https://www.ca9.uscourts.gov/content/view.php?pk_id=0000000039. A court may award

a higher rate based on “a special factor, such as the limited availability of qualified

attorneys for the proceedings involved.” 28 U.S.C. § 2412(d)(2)(A). The special factor

provision

       refers to attorneys having some distinctive knowledge or specialized
       skill needful for the litigation in question—as opposed to an
       extraordinary level of the general lawyerly knowledge and ability
       useful in all litigation. Examples of the former would be an
       identifiable practice specialty such as patent law, or knowledge of
       foreign law or language.

Pierce, 487 U.S. at 572.

       Environmental litigation is an identifiable practice specialty meriting enhanced

fees. See Nat. Res. Def. Council v. Winter, 543 F.3d 1152, 1159-60 (9th Cir. 2008).

Earthjustice, a nonprofit environmental law firm formerly known as the Sierra Club


Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,                  6
Case No. 1:19-cv-00006-SLG


        Case 1:19-cv-00006-SLG Document 60 Filed 11/23/20 Page 7 of 11
Legal Defense Fund (SCLDF), routinely obtains fee enhancements for its attorneys’

special expertise in environmental litigation. See, e.g., Pollinator Stewardship Council v.

U.S. EPA, 2017 WL 3096105, at *2-*5 (9th Cir. June 27, 2017); Citizens for Better

Forestry v. U.S. Dep’t of Agric., No. 08-01927 CW, 2010 WL 3222183, at *1, *4-*8

(N.D. Cal. Aug. 13, 2010); Portland Audubon Soc’y. v. Lujan, 865 F. Supp. 1464, 1475-

76 (D. Or. 1994); Washington Dep't of Wildlife v. Stubblefield, 739 F. Supp. 1428, 1432-

33 (W.D. Wash. 1989) (“the combination of substantive legal knowledge and litigation

expertise possessed by SCLDF attorneys is found almost exclusively in public interest

law firms like the Legal Defense Fund”). In addition to the attorney having specialized

skills required by the litigation, these skills must not be available elsewhere at the

statutory rate. Winter, 543 F.3d at 1158.

       This case required distinctive knowledge and specialized skills in the area of

federal environmental litigation involving national forest timber sales that the attorneys

who represent the Applicants possess. The necessary skills and knowledge would not

have been available elsewhere at the statutory rate, or probably at any rate. See Ex. 6

at 9-10, ¶ 21 (Waldo declaration). Therefore, Applicants seek reasonable enhanced rates

for the more experienced of these attorneys based on the prevailing market rate for

attorneys of equivalent specialization, skill, and experience. See id. at 7-9, ¶¶ 16-18.

       B.     Applicants’ hours are reasonable.

       “By and large, the court should defer to the winning lawyer’s professional

judgment as to how much time he was required to spend on the case; after all, he won,

Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,                  7
Case No. 1:19-cv-00006-SLG


        Case 1:19-cv-00006-SLG Document 60 Filed 11/23/20 Page 8 of 11
and might not have, had he been more of a slacker.” Moreno v. City of Sacramento, 534

F.3d 1106, 1112 (9th Cir. 2008). Applicants seek fees for the time summarized in the

declaration of counsel. See Ex. 6 at 2-6 ¶¶ 5-13 & Attachment 1 (Waldo declaration).

Applicants’ counsel has made “a good faith effort to exclude from [the] fee request hours

that are excessive, redundant, or otherwise unnecessary.” Hensley, 461 U.S. at 434; see

Ex. 6 at 4, 6, ¶¶ 9, 13 (Waldo declaration).

       C.     Applicants’ expenses are reasonable.

       Applicants are also entitled to recover their costs and other expenses under EAJA.

28 U.S.C. § 2412(a)(1), (d)(1)(A). Recoverable expenses include those “ordinarily billed

to a client,” such as phone calls, postage, and attorney travel expenses. Int’l

Woodworkers, AFL-CIO, Local 3-98, 792 F.2d at 767.

       Applicants seek $655.32 in costs and expenses incurred in this litigation, described

in Attachment 2 to the Waldo Declaration. Ex. 6. These reasonably expended costs

include filing fees, Pacer charges, postage, copying, and phone calls.

                                     CONCLUSION

       For the foregoing reasons, Applicants respectfully request that the Court order

Defendants to pay $300,781.00 in attorney’s fees and $655.32 in other expenses.




Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,               8
Case No. 1:19-cv-00006-SLG


        Case 1:19-cv-00006-SLG Document 60 Filed 11/23/20 Page 9 of 11
       Respectfully submitted this 23rd day of November, 2020.

                                  s/ Thomas S. Waldo
                                  Thomas S. Waldo (AK Bar No. 9007047)
                                  Olivia Glasscock (AK Bar No. 1809072)
                                  EARTHJUSTICE

                                  Attorneys for Southeast Alaska Conservation
                                  Council; Alaska Rainforest Defenders;
                                  Center for Biological Diversity; Sierra Club;
                                  Defenders of Wildlife; Alaska Wilderness
                                  League; National Audubon Society; and
                                  Natural Resources Defense Council.




Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,       9
Case No. 1:19-cv-00006-SLG


       Case 1:19-cv-00006-SLG Document 60 Filed 11/23/20 Page 10 of 11
             CERTIFICATE OF COMPLIANCE WITH WORD LIMIT

       I certify that this brief contains 1,936 words, excluding items exempted by Local

Civil Rule 7.4(a)(4), and complies with the word limit of Local Civil Rule 7.4(a)(1).

       Respectfully submitted this 23rd day of November, 2020.

                                  s/ Thomas S. Waldo
                                  Thomas S. Waldo




Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,             10
Case No. 1:19-cv-00006-SLG


       Case 1:19-cv-00006-SLG Document 60 Filed 11/23/20 Page 11 of 11
